DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to the AFCP 2.0 filed on 3/8/2021.

Response to Arguments
3.	Applicant’s arguments filed on 3/8/2021, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of claims 1, 14 and all the dependent claims has been withdrawn. 

EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Elora Borkowski (Reg. # 78,637) on 3/15/2021.
	In the claims:
	Claim 15 (Cancelled).


Allowable Subject Matter
5.	Claims 1, 2, 4, 8-10 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a storage device carrier system, as recited in claim 1, which further comprises a thermal sealing assembly configured to reduce the leakage of cooling air from around the storage device carrier system and seal a fixed width air gap between the carrier assembly and an adjacent carrier assembly of an adjacent storage device carrier system within the IT component.

Regarding claim 14, the prior arts of record fail to teach, disclose or suggest a storage device carrier system, as recited in claim 14, which further comprises a thermal sealing assembly configured to reduce the leakage of cooling air from around the storage device carrier system and to seal at least a portion of a fixed width air gap between the carrier assembly and an adjacent carrier assembly of an adjacent storage device carrier system within the IT component.



Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841